Title: To James Madison from John Armstrong, 21 January 1806
From: Armstrong, John
To: Madison, James


                    
                        Sir,
                        21 Jan. 1806. Paris.
                    
                    My last letter was dated on the 22d. of December. In that I stated the opening of a new negociation between France & Austria, and the most probable conjectures formed here with regard to the result. These you will now find realized by the treaty of Presburg concluded on the 26th. December and submitted to the senate on the 14th. instant.
                    You will have heard that Rear Admiral L’Allemand on his late cruize captured every neutral ship he met with (it is said sixty) and after removing their crews and such parts of their cargoes as He thought useful, burnt or otherwise destroyed the Vessels. On the first notice of this outrage and without waiting for the applications of the sufferers, I applied to the Minister of Marine, and demanded from him an explanation of the motives under which the Admiral had acted, and a prompt and full indemnification for the losses sustained. The Minister in his answer considered the conduct of the Admiral as a meer measure of safety, and promises that the losses should be speedily investigated and indemnified. By a letter from the House of Pelletreau & Co., received yesterday from Rochefort, I learn that four of our Vessels have been thus mal-treated and that the Commission appointed by Government to ascertain the extent of the injuries done, have begun their enquiries.
                    The Presidents message reached Paris on the 10 Instant. The following comment appeared in the Gazette de France of yesterday. “at the moment when alarms cease, and incitements to war vanish from the continent of Europe, North America appears to be menaced by fresh troubles. It is but too certain, that in a short interval of time the interests and politicks of the United States will be in direct opposition to those of several of the principal powers of Europe.” With the highest respect, I have the honor to be Sir Your most Obedient & very humble Servant
                    
                        John Armstrong
                    
                